DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/29/2022 has been entered. 
Claims 21-22, 25-26, 31-32 and 35-36 have been amended. 
Claims 21-40 are pending and are examined herein.

Response to Arguments
Applicant’s arguments, see Applicant Arguments and Remarks, filed on 07/29/2022, with respect to 35 USC § 103 rejection have been fully considered. Applicant argues that Hanson’s machine learning mechanism is not used to classify the notifications themselves to determine the types of notifications that the user wants to receive. (Arg./Rem. Page 6)
In current rejection, Examiner relies on Gunn to teach the amended limitations. See rejection, infra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 25-26, 30-33, 35-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 10679756 (Hanson et al.) in view of US 10783583 (Gunn et al.).  

Regarding Claim 21, Hanson teaches a computer-aided dispatch (CAD) system ([8:4-5] FIG. 7 illustrates an example automated dispatcher-based system 700) comprising: a CAD database storing CAD data ([3:47-50]The remote servers 160 be employed to store…based upon health and wellness events, or other data collected about each monitored user and location); and
at least one server comprising a tangible, non-transitory computer readable medium having stored thereon an agent hoster subsystem and a notification subsystem (FIG. 1 illustrates an example system 100, which includes one or more remote servers 160. [3:47-50] The remote servers 160 may be employed to store, process, and initiate actions based upon health and wellness events, or other data collected about each monitored user and location. [8:5-7], The system 700 may be included in the system 100 and may be used in performing configuration, notification, and/or automation actions. [8:15-16],The system 700 may include a dispatcher 710, a broadcaster 720, and a commander 730. [9:49-56] Apparatus implementing these techniques may include a computer processor, and a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor), wherein:
the agent hoster subsystem is configured to communicate with a plurality of Intelligent Agents, each Intelligent Agent configured to perform a distinct dispatch -related analysis of the CAD data and to produce dispatch-related notifications based on such analysis autonomously without being queried ([3:47-55], remote servers 160 employed to store, process, and initiate actions based upon health and wellness events, or other data collected about each monitored user and location. The remote servers 160  capture or accept data from other data sources, such as from other remote servers or devices connected via communication network. For example, data may be captured or accepted from electronic medical records to provide additional context for artificially intelligent processes [i.e., a plurality of Intelligent Agents]. [6:33-37], evaluates collected data. …evaluates recently detected behaviors against the created models to determine whether the recently detected behaviors are consistent with the models or suggest a change that may indicate a problem. [7:32] Alerts [i.e., notification] may be generated from classification results); and
the notification subsystem is configured to … selectively present notifications to the given user ([8:58-61] The broadcaster 720 [i.e., the notification subsystem] notify the desired party, by a prescribed communication medium (e.g., telephone, e-mail, SMS/MMS, Facebook or Twitter feed, etc.), all as specified within the routine).
While, as aforementioned, Hanson teaches selectively present notifications to the given user, however, Hanson does not explicitly teach, but Gunn teaches implement a machine learning filter that uses characteristics of previous notifications provided to a given user and user feedback associated with such previous notifications to classify notifications and determine which types of notifications the given user wants to receive and to selectively present future notifications to the given user based at least in part on the determination of which types of notifications the given user wants to receive ([1:60 to 2:3], provide for customized alerts for a user. …alerts may be described by a set of alert parameters. Alert parameters include the type of alerts, the frequency of alerts, and the content of the alerts. While the alert parameters may initially be set based upon a user's explicitly entered preferences, the system may monitor one or more indicators to dynamically adjust one or more of the alert parameters. [3:14-26] …track interactions with the alerts. Interactions with alerts may include, liking the alert, disliking the alert, emailing the alert to a friend, commenting on the alert, or the like. Interactions with content may indicate not only interest in the content, but also satisfaction with the alert type. Additionally, the alerts may provide feedback mechanisms that allow them to indicate that they like or dislike an alert topic, or an alert type. The alert type may be adjusted to send alerts to the user that they like by using one or more of: high interaction rate and positive explicit feedback as indicators of satisfaction with the alert type. [4:19-22], a Latent Dirichlet Algorithm (LDA) may be utilized to determine a topic underlying the content the user interacted with, the email, the SMS, the IM, the Internet search history, and the like. [4:42-49] utilize natural language processing (NLP). For example, information extraction algorithms, such as using a naïve Bayes classifier, maximum entropy models, hidden markov models, conditional markov models, conditional random fields or the like. For machine learning models, the models may be constructed using training data that is collected from previously gathered indicators. [6:41-47], track the user's interactions with the alerts. Interactions includes viewing, forwarding to others, printing, commenting on, copying text from, liking (e.g., by utilizing a “like” or similar button), and the like. Interactions with alerts of certain types, but not others, indicates a user's preference to receive alerts that are of a type they engage with. [6:59-64] rack the number of interactions for each type of alert. The system may choose the alert type to use for a given alert based upon the number of interactions for each type of alert relative to other types of alerts. Thus, an alert with a high number of interactions relative to other alert types may be utilized when sending an alert. [7:20-23] system may first determine the suitable alert types for the content and then, among those suitable alert types, choose a particular alert type based upon interaction numbers [8:66 to 9:4] determine one or more topics behind the indicators. For example, using a Latent Dirichlet Allocation machine learned model. LDA classifies documents based upon a probability that the content relates to a particular topic.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson with Gunn teaching of determine suitable alert type provided to the user using machine learning technique, because it would have enabled the system to ensure to present only the information user choose to see, avoid unnecessary information.

Regarding Claim 22, Hanson does not teach, however, Gunn teaches a system according to claim 21, wherein notifications presented to the given user provide a mechanism for the given user to provide feedback regarding value of the notification to the given user ([3:15-26], the system may track interactions with the alerts. Interactions with alerts may include, posting the alert to a social network, liking the alert, disliking the alert, emailing the alert to a friend, commenting on the alert, or the like. Interactions with content may indicate not only interest in the content, but also satisfaction with the alert type. … the alerts may provide feedback mechanisms that allow them to indicate that they like or dislike an alert topic, an alert frequency, or an alert type. The alert type may be adjusted to send alerts to the user that they like by using one or more of: high interaction rate and positive explicit feedback as indicators of satisfaction with the alert type.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson with Gunn in order to provide a mechanism to provide feedback on an alert , because it would allow learning user choice by gather information from the user.

Regarding Claim 23, Hanson does not teach, however, Gunn teaches a system according to claim 22, wherein the feedback comprises a like/dislike indication ([3:15-26], the system may track interactions with the alerts. Interactions with alerts may include, posting the alert to a social network, liking the alert, disliking the alert, emailing the alert to a friend, commenting on the alert, or the like. Interactions with content may indicate not only interest in the content, but also satisfaction with the alert type. … the alerts may provide feedback mechanisms that allow them to indicate that they like or dislike an alert topic, an alert frequency, or an alert type. The alert type may be adjusted to send alerts to the user that they like by using one or more of: high interaction rate and positive explicit feedback as indicators of satisfaction with the alert type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson with Gunn in order to provide a mechanism to provide feedback on an alert, because it would allow learning user choice by gather information from the user.

Regarding Claim 25, Hanson does not teach, however, Gunn teaches a system according to claim 21, wherein the machine learning filter implements a Bayesian classifier to classify notifications ([4:42-47] utilize natural language processing (NLP). For example, information extraction algorithms, such as using a naïve Bayes classifier, maximum entropy models, hidden markov models, conditional markov models, conditional random fields or the like. [emphasis added]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson with Gunn teaching of using a naïve Bayes classifier to classify alert, because a naïve Bayes classifier is simple to implement and evaluate conditional probabilities easily.

Regarding Claim 26, Hanson does not teach, however, Gunn teaches a system according to claim 21, wherein the notification system further uses pre-defined user preference to determine which types of notifications the given user wants to receive ([1:60 to 2:3], provide for customized alerts for a user. …alerts may be described by a set of alert parameters. Alert parameters include the type of alerts, the frequency of alerts, and the content of the alerts. While the alert parameters may initially be set based upon a user's explicitly entered preferences [i.e., pre-defined user preference]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson with Gunn in order to set up alert parameters based on user entered preferences, because it would allow the system to filter the alert based on the user preferred alert.

Regarding Claim 30, Hanson teaches a system according to claim 21, wherein at least one of the Intelligent Agents is a machine-learning Intelligent agent that is retrained based on the user feedback ([9:30-45], the systems may be trained to learn proper responses to observed phenomena. For example, a user's annotations and responses could be applied to validate the detection of events and further train the system 100 to elicit desired actions. FIG. 8 illustrates an example learning mechanism 800. The learning mechanism 800 may be included in the system 100. The learning mechanism 800 may control the system synthesis, evaluation, and action stages to increase system efficiency and effectiveness. The learning and control mechanism may take one of many forms, including but not limited to: artificial neural network, genetic process, fuzzy control, expert system, etc. The use of machine learning provides human-assisted feedback control for health and wellness management).

Claims 31-33, 35-36 and 40 are rejected under the same rationale as Claims 21-23, 25-26 and 30, respectively.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Gunn, further in view of US 10791084 (Bhagwan et al.)

Regarding Claim 24, Hanson in view of Gunn do not teach, however, Bhagwan teaches a system according to claim 22, wherein the feedback comprises a value rating ([20:45-50], electronic message comprises rating user interface element that is selectable by the user to rate the electronic message. [Fig. 5, 20:58-60] a user interface element 502, which is selectable by the user to input an explicit (or express) rating of the electronic message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson and  Gunn with Bhagwan in order to provide a mechanism to allow the user to provide rating on a message, because it would allow evaluating the importance of a message.

Claim 34 is rejected under the same rationale as Claim 24.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Gunn further in view of US 2017/0311904 (Davis et al.).

Regarding Claim 27, Hanson in view of Gunn does not explicitly teach, however, Davis teaches a system according to claim 21, wherein the notification system is configured to learn notification preferences separately for a plurality of users ([¶ 0105], via machine learning to identify a typical response for users. When the user is having a typical response, the system may suppress the issuance of an alert or the system may never generate the alert in the first place. [¶ 0113], machine learning combined with system data of user interface usage may be employed to learn that the user responds to a first alert but rarely or never to subsequent ones. Thus, in this example, a first alarm may be made more evident, as it is known that future alarms will be ignored. [¶0122] Prior or historical user responses (either physiological or through a user interface) may be employed to develop, generate, or refine future smart alerts functionality. [¶ 0165], incorporating cognitive awareness in the determination of whether to alert users, are customized for each individual user, and the customization/tuning occurs by machine learning, e.g., using data and sources ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson and Gunn with Davis in order to learn preferences of each individual user to provide alert, because it would have enabled the system to allow personalize the alert for a particular user based on the particular user’s choice.

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Gunn further in view of US 2002/0116463 (Hart).

Regarding Claim 28, Hanson in view of Gunn do not teach, however, Hart teaches a system according to claim 21, wherein the notification system is configured to intentionally present a number of unwanted notifications to the given user  so that the given user can continue providing feedback on such notifications ([¶ 0012], identify an e-mail message as potentially unwanted then it is forwarded to its addressee together with a prompt that allows the addressee to provide feedback as to whether or not in their opinion the e-mail is an unwanted e-mail message. [¶ 0013] To facilitating such feedback provides voting buttons to allow the addressee to give their feedback. [¶ 0037], If the e-mail message is a potentially unwanted E-mail message, then it is encapsulated within an HTML mail message with voting buttons added to the bottom of the mail message to enable a recipient to provide feedback as to whether or not that encapsulated mail message is in fact an unwanted mail message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson and Gunn with Hart in order to provide a voting button to get feedback from user on a message, whether the message is an unwanted message, because it would enable the load of maintaining rules set to be distributed to achieve faster and reliable response by allowing the recipient to make decision regarding messages [see, Hart ¶ 0012].

Claim 38 is rejected under the same rationale as Claim 28.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Gunn further in view of US 2016/0253089 (Lee et al.).

Regarding Claim 29, Hanson in view of Gunn do not teach, however, Lee teaches a system according to claim 21, wherein the notification system is configured to associate a number of related notifications and to selectively present either all of the related notifications or none of the related notifications ([¶ 0146], the notification service reflect a counter determined to update the integration notification UI. For example, when the counter of the category “Jane/message” is “3”, update the integration notification UI to display “three messages are received from Jane” through the integration notification UI. display the updated integration notification UI through the display. [¶ 0167], the notification page may display an item of an event related to the notification data displayed on the notification page or the number of pieces of notification data, that is, a counter. when the number of pieces of notification data of the corresponding category is 1, all or some of the items related to the notification data may be displayed through the corresponding page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson and Gunn with Lee in order to provide a number of related notifications and present all or some of the related notifications, because it would enable classifying one or more notifications according to each target registered in contacts and providing the classified notifications to a user [see, Lee ¶ 0002].

Claim 39 is rejected under the same rationale as Claim 29.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UMAR CHEEMA can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448